Citation Nr: 0937909	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1966, including service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for low back disability.  

In July 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) sitting in Washington, DC.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) indicate 
treatment for back pain in November 1965 and for hip pain a 
few weeks later.  At his Board hearing he testified that 
while in service he experienced severe lower back pain while 
driving and reported to sick call a few days later.  The 
Veteran testified that he did not seek further treatment from 
the military medics because they had merely told him to take 
aspirin for the pain which he felt competent to self-
prescribe.  

After service, the Veteran testified that he visited a 
chiropractor in the late 1960s until being treated by a 
neurosurgeon.  He stated that he attempted to obtain the 
records from both the chiropractor and the neurosurgeon but 
they are no longer available.  The Veteran submitted private 
treatment records from 1993 to 2005.  An August 2003 record 
indicates lumbar stenosis of the L3-4 and L4-5 which is 
congenital in nature and a herniated nucleus pulposus of the 
L5-S1.  A MRI report from April 2005 shows moderate to severe 
spinal stenosis of the L3-4 and L4-5 due to disc bulging and 
facet arthropathy superimposed on congenital narrowing, and a 
small disc protrusion at the L5-S1 in the lumbar spine.

The Veteran also submitted a January 2007 medical opinion 
from Dr. Peter C. Jansen showing that the physician opined 
that, based on his in-service injury, history and the 
findings on physical examination, the Veteran's continuing 
low back problems were likely related to the in-service 
incident of back pain.  Dr. Jansen, however, did not offer a 
diagnosis of the Veteran's low back condition.

The Board finds the Veteran's report of chronic low back 
problems since service credible, as also finds credible his 
report of seeking post-service care for low back problems 
although the records of that treatment from 1966 to 1993 are 
reportedly unavailable.  In light of the above the Board 
finds that a VA examination is necessary to adjudicate this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, this case must be remanded for further development.

Additionally, the Veteran indicated that he was receiving 
disability benefits from the Social Security Administration 
(SSA) based on his low back disability.  As such, VA is 
obliged to attempt to obtain and consider any SSA records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2008); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request, directly from 
the SSA, complete copies of any medical 
records related to a claim asserted by the 
Veteran for disability benefits from that 
agency, as well as a copy of any 
disability determination made by SSA.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.  

2.  Schedule the Veteran for a medical 
examination to determine the etiology and 
onset of any low back disability found to 
be present.  The claims folder must be 
made available and reviewed by the 
examiner.  The examiner must opine as to 
whether it is at least as likely as not 
that the Veteran has a back disability 
that is related to or had its onset in 
service.  In doing so, the examiner must 
acknowledge and discuss both Dr. Jansen's 
January 2007 report and the Veteran's 
credible report of a continuity of low 
back disability since service, to include 
his credible account of having received 
formal medical care for the disability 
since 1966.  All findings and conclusions 
should be set forth in a legible report

3.  Then the RO should adjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

